Filed 12/30/13 P. v. Rendon CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058930

v.                                                                       (Super.Ct.No. RIF087242)

ANDRES RAY RENDON,                                                       OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                INTRODUCTION

         On February 23, 2001, following what appears to have been a guilty plea, the trial

court sentenced defendant and appellant Andres Ray Rendon to a total determinate term



                                                             1
of 30 years. The court also awarded defendant credit for time served of 416 days: 362

actual days plus 54 days under former Penal Code1 section 2933.1. The court imposed a

restitution fine under former section 1202.4, subdivision (b), in the amount of $10,000,

and a parole revocation fine in the same amount, suspended unless parole is revoked

under former section 1202.45.

       On May 8, 2013, defendant filed an in pro. per. “petition for a sentence reduction.”

On May 20, the trial court found that defendant’s conviction under section 187 made him

“not eligible for relief” pursuant to section 1170.126, and denied the petition.

       On June 10, 2013, defendant filed a timely notice of appeal.

                                        ANALYSIS2

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.


       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2 Because this is an appeal from the denial of defendant’s petition for a sentence
reduction, there is nothing in the record pertaining to the underlying offense.


                                              2
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               RICHLI
                                                        J.


We concur:


HOLLENHORST
          Acting P. J.


McKINSTER
                       J.




                                      3